DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  On page 2, in paragraph 0009, line 4 and on page 3, paragraph 0015, line 3:  The term “at” should be deleted.  
Appropriate correction is required.

Claim Objections
Claims 1, 3, 9 and 13-15 are objected to because of the following informalities:  
1)	In claim 1, line 3:  The phrase --at least one-- should be inserted before the term “hook”.
2)	In the last line of claims 3 and 9:  The term “at” should be deleted.
3)	In the last line of claim 13:  The phrase --at least one-- should be inserted before the term “fastener” and before the term “hook”.
3)	In claim 14, lines 1 & 2 and in the first line of claim 15:  The phrase --at least
one-- should be inserted before the term “fastener”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9, 10, 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 6,116,691 to Reece.  With respect to claims 1-4, Reece shows the claimed limitations of a quick release pillow (10) comprising a pillow core (14), a pillow cover (16) encapsulating the pillow core, and at least one hook (18) connected to the pillow cover (as shown in Figures 1-5 and as described in column 3, lines 3-12), the at least one hook comprising a fixing portion (i.e., a left portion of element 18 as shown in Figure 2) and a hook portion (i.e., a right portion of element 18 as shown in Figure 2) connected to each other and spaced apart, the fixing portion being configured to be connected to the pillow cover (16), the hook portion being configured to be detachably hung on a baby carriage (12) (also as shown in Figure 1 and as described in column 3, lines 3-5, 13-16 & 37-39); wherein an end (i.e., an upper end thereof) 

of the hook portion is connected to the fixing portion, a gap between the hook portion and the fixing portion forms a clamping region (also as shown in Figure 2), and another end (22) of the hook portion and the fixing portion are spaced apart to form an engaging opening communicating with the clamping region (also as shown in Figure 2); wherein the fixing portion and the hook portion are planar structures (as shown in Figures 2-5), and the hook portion is disposed within, parallel to, or inclined with respect to a plane where the fixing portion is located (also as shown in Figures 2-5); and wherein the hook portion comprises a first connecting arm (i.e., an upper horizontal portion disposed above element 12 as shown in Figure 1) and a second connecting arm (i.e., a lower vertical portion disposed behind element 12 as shown in Figure 2) inclined with respect to each other, the first connecting arm is connected to the fixing portion, and the second connecting arm and the fixing portion are spaced apart to form the clamping region and the engaging opening (also as shown in Figures 1 & 2).
With respect to claims 5, 6, 9 and 10, the reference further discloses conditions wherein the first connecting arm is connected to any position in a longitudinal direction of the fixing portion (i.e., the first connecting arm is connected to an upper position of the fixing portion as shown in Figure 1), the second connecting arm extends along the longitudinal direction of the fixing portion (as shown in Figure 2), and an end of the second connecting arm away from the first connecting arm is longer than, shorter than, or flush with an end of the fixing portion (also as shown in Figures 1 & 2); wherein the second connecting arm is parallel to or inclined with respect to a middle line in a traverse direction of the fixing portion (also as shown in Figure 2); wherein an axial direction of the first connecting arm is located at or inclined with respect to a plane where the fixing portion is located (as shown in Figure 1); and wherein the fixing portion is a rectangular structure (as shown in Figures 2-5), a square structure, a circular structure or an oval-shaped structure.
With respect to claims 13 and 15, the reference further shows the claimed limitations of a baby carriage (12) comprising:  a carriage body and a covering layer (26) covering the carriage body (as shown in Figures 1 & 2 and as described in column 3, lines 3-5, 13-16 & 37-39); at least one fastener connected to the covering layer (26) (i.e., an outer surface comprising “hook and pile fastener material” as shown in Figure 2 and as described in column 3, lines 13-16 & 37-39); and the quick release pillow (10) detachably hung on the at least one fastener by the at least one hook (18) (also as shown in Figures 1-5 and as described in column 3, lines 3-12) & 39-43); and wherein the at least one fastener is an elastic structure (also as described in column 3, lines 13-16 & 37-39). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Reece ‘691.  Reece discloses a condition wherein the fastener is fixed to or integrally formed with the covering layer (26) of the carriage body (as shown in Figure 2 and as described in column 3, lines 3-5, 13-16 & 37-39).  However, Reece does not specifically disclose a condition wherein the fastener is a ring-shaped structure.  It would have been an obvious matter of design choice before the effective filing date of the claimed invention to modify the fastener of Reece such that it included a ring-shaped structure, since it appears that the fastener of Reece would perform equally well with fasteners of various shapes.
With respect to claim 16, Reece discloses a condition wherein the baby carriage (12) has a pair of fasteners arranged apart along a height direction of the carriage body, and the pair of fasteners is spaced apart along a width direction of the carriage body (also as shown in Figures 1 & 2 and as described in column 3, lines 3-5, 13-16 & 37-39).  However, Reece does not disclose the use of a plurality of pairs of fasteners.  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the baby carriage of Reece with a plurality of pairs of fasteners, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.


Allowable Subject Matter
Claims 7, 8, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The examiner respectfully asserts that one of ordinary skill in the art would not have found it obvious before the effective filing date of the claimed invention to modify the quick release pillow of Reece ‘691 to include the additional structure of the third connecting arm as specifically recited in claims 7 and 8, as well as the fixing hole as particularly recited in claims 11 and 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Beeftink et al. ‘948, Vogel ‘575, McCabe et al. ‘468, Blyberg ‘691, Vogel ‘564, Blyberg ‘062, Stronconi ‘416, Stronconi ‘716, Morphew et al. ‘961, Voris ‘339, Gilbert ‘335, Gilbert ‘844, Voris ‘457, Ezell ‘832, Connolly ‘855, Stephens ‘611, Lacy ‘477, Burr ‘423, Rauch ‘908, Beeftink et al. ‘200, Beeftink et al. ‘359 and Stephens ‘685.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT G SANTOS/Primary Examiner, Art Unit 3673